Action to recover damages for breach of a contract to pay plaintiff a commission for his services in bringing about the requisitioning of a steamer by a department of the United States Government. Judgment in favor of the plaintiff, entered on a verdict of a jury, reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The proof presented an issue of fact as to whether or not the plaintiff had been engaged to procure the requisitioning of the steamer involved as well as to procure a buyer therefor. Implicit in the verdict of the jury is a finding that the plaintiff was the procuring cause of the requisitioning of the steamer. There is no proof that he was such procuring cause and, if there be a scintilla of proof thereof, the finding that he was the procuring cause is against the weight of evidence. As the contract is one affecting the United States in the exercise of its constitutional functions, the rights and obligations of the parties thereto present Federal questions. Accordingly the Federal rule and not the State rule in respect of public policy is controlling, finder that doctrine the contract herein is void and unenforcible. (U. S. v. Allegheny County, 322 U. S. 174, 183; Hazelton v. Sheckells, 202 U. S. 71, 79; American Seating Co. v. Zell, 322 U. S. 709; Muschany v. United States, 324 U. S. 49, 64.) Carswell, Lewis and Aldrich, JJ., concur; Hagarty, Acting P. J., and Adel, J., concur in result.